DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The capsule casing 4 recited in [0019], and [0020] not shown the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Claim 6 recites “shielding plate/layer/membrane is a member being separate from a circuit board accommodated within the casing”. This limitation is not supported by the applicant’s disclosure. Appropriate correction is required.
Claim Objections
Claims 1-9 objected to because of the following informalities:  In claim 1, 4, change “the capsule” to “the medical capsule”; in claim 1 line 5, change “its outer surface” to “an outer surface of the casing”; in claims 1-9, change “plate/layer/membrane” to “plate or layer or membrane”; in claim 2, line 3, change “it” to “the shielding plate or layer or membrane”; in claim 4, line 5, change “stopping/prohibiting” to “stopping or prohibiting”; in claim 6, line 3, change “the capsule” “the medical capsule”; in claim 6, line 5, change “that circuit board” to “the circuit board”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light emitting element and light receiving element in claims 1-2,4,6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 3-4, 7, are rejected due to said dependency. 
Claim 3, recites the term “and/or”. This term renders the claim indefinite it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, it is unclear as to the metes and bounds of the positively claimed limitations such that one of ordinary skill in the art would know how to avoid infringement.
Claim 4 recites the limitation "the material of the capsule casing" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether the material is associated with the medical capsule or the casing. 
Claim 7 is vague and renders the claim in definite. It is unclear how the positively recited limitations are further limited. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinovitz et al. (USPN 8,911,368).
Regarding claim 1, Rabinovitz et al. discloses a medical capsule being equipped with a sensor device comprising a light emitting element and a light receiving element (as shown in the figure below), the sensor device is adapted to detect blood on the basis of light absorption properties of the blood, wherein the capsule is provided with a casing forming a recess or gap at its outer surface having a recess width which represents a fixed measuring track between the light emitting element and the light receiving element being arranged at opposing sides of the recess or gap when seen in a width direction (as shown in the figure below), the medical capsule is provided with a shielding plate/layer/membrane being arranged at least at or near a bottom of the recess or gap and extending along the width direction of the recess or gap to exceed the recess or gap at the opposing sides into its width direction (as shown in the figure below). See Col.4 line 50-Col.8 line 43, figures 1-2, 5.

    PNG
    media_image1.png
    663
    936
    media_image1.png
    Greyscale

Regarding claim 2, Rabinovitz et al. discloses the size or dimension of the shielding plate/layer/membrane is adjusted such that it fits between the light emitting element and the light receiving element in the width direction of the recess or gap (figure 5).
Regarding claim 3, Rabinovitz et al. discloses the shielding plate/layer/membrane is embedded and/or molded in the casing (as shown in the figure above).
Regarding claim 4, Rabinovitz et al. discloses the shielding plate/layer/membrane represents the bottom of the recess or gap such that the shielding plate/layer/membrane is freely exposed to an inner space of the recess or gap to provide an interruption/block/wall for stopping/prohibiting transmission of light from the 
Regarding claim 5, Rabinovitz et al. discloses the shielding plate/layer/membrane is covered by a film of biocompatible material (Col.4 line 52).
Regarding claim 6, Rabinovitz et al. discloses the shielding plate/layer/membrane is a member being separate from a circuit board accommodated within the capsule or casing wherein the light emitting element and the light receiving element are mounted on that circuit board via sockets (as shown in the figure above).
Regarding claim 7, Rabinovitz et al. discloses the shielding plate/layer/membrane is arranged in a parallel distance to a direct light path between the light emitting element and the light receiving element (as shown in the figure above).
Regarding claim 8, Rabinovitz et al. discloses the shielding plate/layer/membrane is mounted on the circuit board on an outer side of the circuit board facing the recess or gap (as shown in the figure above).
Regarding claim 9, Rabinovitz et al. discloses the shielding plate/layer/membrane is made from metal or metal alloy (Examiner inherently interprets that PCB are mostly made of metal or metal alloy).
Regarding claim 10, Rabinovitz et al. discloses the bottom and the opposing sides of the recess or gap are oriented non-parallel to each other (as shown in the figure above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitz et al. as applied to claim 1 above.
Regarding claim 11, Rabinovitz et al. discloses that the recess or gap is u-shaped. Rabinovitz et al. fails to disclose that the recess is a trapezoid shape in a cross- sectional view. However, at the time invention was made before the effective filing date of the claimed invention (AIA ), it would have been an obvious matter of design choice to a person of ordinary skill in the art to shape the recess in trapezoid shape because Applicant has not disclosed that the specific shape provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Rabinovitz et al.’s device, and Applicant’s invention, to perform equally well with either the u shaped recess taught by Rabinovitz et al. or the claimed recess that has a trapezoid shape because both shapes would perform the same function of providing gap or space through which the in-vivo fluids will flow. Therefore, it would have been prima facie obvious to modify Rabinovitz et al. to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Rabinovitz et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.